Title: John Adams to Philip Mazzei, 15 Dec. 1785
From: Adams, John
To: Mazzei, Philip


          
            
              Dear Sir
            
            

              Grosvenor Square

              Decr. 15 1785
            
          

          In your favour of Octr. 29, you inform
            me that The Marquis has observed in Germany, that the Lies which are Spread to our
            disadvantage, must be injurious to our national honour, if We neglect to contradict
            them.— —When I came first to Europe, now approaching to Eight years ago, my Indignation
            was roused, at the Shame less Falshoods which were continually propagated, and I took a
            great deal of Pains to have them contradicted but I have long since found it an Augean
            Stable.—
          The Truth is, that this Impudence is encouraged in France, in
              France almost as much, and in Germany Still more, than in England.— —The real
            Motive is to discourage Emigrations. one half of Germany and more than half of England,
            Scotland & Ireland and no inconsiderable Part of France would be Soon
            on Tiptoe, to fly to America for relief from that intollerable Load which they now carry
            on their shoulders, if they knew the true State of Facts in America. The English
            Ministers, and the whole Hierarchy of their Dependents are aware of this, and there is
            an incredible Number of Persons constantly employed in preparing Paragraphs to represent
            The United States to be in a state of Anarchy and Misery, exposed to ruin by the
            Algerines and Indians &c.— —if you read the Gazettes of Brussells Avignon, Deux
            Ponts and several others, under the Influence of French Correspondents, nay if you read
            the Mercure de France itself, you will see, that all these Paragraphs are borrowed from
            the English Papers, and others quite as modest fabricated, for the same Purposes. The
            German Gazettes, are encouraged by their Licencers to insert every Thing of this kind,
            from the same Motives. you may contradict them to Eternity to no Purpose. Every
            Paragraph you insert will only occasion ten more lies to be made: and your Truths will
            be disbelieved & all the Lies credited: because you may depend upon it the
            Influence of Government, and of all their Runners and Sitters are against you, and these
            it is too manifest all over Europe, have the Faith of the Multitude at their
            Disposal.—In England there is not a Gazette nor a Writer, who inclines to publish freely
            in favour of America. — —if any one Attempts any Thing he is instantly attacked as an
            Encourager of Emigrations, as you may have lately seen in the Case of Dr Price.— —
          If I were to meddle in the Newspapers directly or indirectly in
            this Country, at present it must be with Caution and Delicacy.— —And I dont think it
            would be discreet to lay out Money in this Way.— —If I had Money to Spare from Purposes
            more essential, much might be done, by forming Acquaintances and communicating by their
            Assistance, true Information. But even in the Influence of the Table and of generous
            Hospitality, the Policy of our Country has restrained Us, within very narrow Bounds.
          I dont believe you will do any good by entering into the
            Fracasseries of the Men of Letters in France. De Mably was as honest as a Man and as
            independent a Spirit, as you will find among them.—In the Letter I wrote the Abby De
            Mably, which convinced him, as he told me in his Answer that he would be in
            his Grave long before he could collect the Materials for an History of the Revolution
            you know I told him, I was glad that he intended to write for that I knew his Principles
            so well that I had no doubt he would produce a Work, which would be worth attending to.
            I have no Remembrance that I ever desired him to write at any other Time, or in any
            other manner, untill I was informed that he was writing Letters to me. His first design
            of writing was announced to the World by himself in his Book “Sur le maniere d ’ecrire
            L’Histoire, which was written and printed while I was at the Hague, and before I went to
            Paris to the Conferences about the Peace, as you may see by looking into that Pamphlet
            near the End. When I read his Design, it was with Pleasure, because I expected something
            worth reading from what I had seen of his other Writings, tho I had at this time nothing
            like an intimate acquaintance with him.— —I am now glad he has written because, although
            there are many Things in which I am not of his opinion, there are many others that
            deserve the Serious Consideration of our Countrymen.—And I am under no Fears at all that
            Americans will be mislead by his Errors, the most material of which relate to The
            Freedom of Conscience and the Press, Points in which all America is so well grounded,
            that the greatest Writer in the World, or who has been in it, would not be able to shake
            them, much less a Philosopher born & educated living and dying, in the Midst of
            Principles of Intollerance in Religion and Government.
          If you refute Ranall & De Mably as you easily may in the
            Points in which they are wrong, you would do well to begin by confounding the insolent
            Nonsence, of De Peau and Buffon, who began earlier to abuse Us, and laid the Foundation
            for a great Part of the Impertinence which has followed.
          I have taken as much Pains as my Business would admit to find the
            Paper you enquire for, but without success.—I enquired after the Petition, Memorial or
            Remonstrance of the Merchants in a Company of Men of Letters, but none of them could
            tell me where to find it.—I have looked over a Collection of Petitions and Remonstrances
            of the City, but it is not there. The other Points you enquire about, I can give you no
            account of.
          Again as to my Desire to the Abby, to write. . . I might Say to him
            or his Friends, that I thought, instead of attempting an History, he was wholly
            unprovided of Materials for composing, I wished he would read over our Constitutions and
            give the World his Thoughts upon them. This is very natural and probable, but I have no
            distinct Remembrance of it, nor when nor where it was.—His design to write was conceived
            and determined, without any Request, Desire or Knowledge of mine, as you will see in his
            Work upon Writing History. knowing his fixed Intention to write, I thought it better
            that he should write upon a subject which I supposed he might understand, rather than
            undertake a Work which I was certain he knew little about, and for which from his great
            Age, it was impossible he should ever be qualified for.
          When I was told by his Friends that he was writing, and intended to
              add make me the Compliment to address his Work to me, it was very natural
            for me to say that I should be “bien flatté,” as I was; but I have no remembrance about
            it.— —I can neither contradict it nor confirm it, and it can be of no Consequence to any
            body.
          The Beginning of my Connection in the Business was this.—Soon after
            my Arrival in Paris in October 1782, upon the Negotiation for the Peace, the Abby De
            Mablys Book upon writing History was put into my hands. I read in the Close of it, his
            Declaration of his Design to write the Hystory of the American Revolution. at Dinner
            Sometime afterwards at Mr De Chaluts, the Farmer General, in
            Company with the Abby de Mably, his Friends & mine the Abbys De Chalut and
            Arnoux, mentioned to me the Abbys Design and asked me if I would furnish him with any
            Memorials. I then turned to De Mably himself and asked him, of what Part of the
            Revolution he intended to write the History? He answered of the whole? I asked him, if
            he had considered the Extent of the Subject? He Said perhaps it might be more extensive
            than he was aware of, but he thought he could write it, from the Memorials, which were
            publick together with such Enquiries as he might make among Gentlemen who had been
            concerned in it. I asked him if he had reflected, that the Question was of thirteen
            established Governments Subverted, and as many new ones erected, of a confederation of
            them, of a War of Eight Years conducted by them, by an Army formed anew, that it
            comprehended at least Twenty Odd Years of Time, and involved at last, almost
            all Europe And much of Asia & Africa? Upon this the three Abbys desired me to
            put down in Writing in English what I had then Said, for I spoke with
            difficulty as you know in French, and give it to the Abby who would get it translated
            into French.—I agreed: and Accordingly wrote the Letter which you have seen.—The Abby
            answered me, that I had convinced him he should be dead before he could collect a
            quarter Part of the Materials necessary to write Such an History.—in that Letter I told
            him that I was glad he intended to write his Thoughts. He afterwards changed his Mind
            about writing the History and determined to write Observations. This might or might not
            be by my Advice. I dont remember that it was or was not. He determined to address his
            Observations to me. This was not most certainly, by my Advice nor Desire, nor
            Expectation untill I was told he was writing to me. As this was merely a Compliment, it
            is very probably I returned the Compliment, by saying as I could very sincerely say, I
            was much obliged to him. I am sure by this time you must think as I do, that I have
            written much more upon this subject than it is Worth and thank me for subscribing myself
            your / humble servant


          
            
              John Adams
            
          
          
            I have made your Compliments to Madam, as you desire and she also
              is “bien flateé.”— —I assure you, I would not live another Ten Years without her, for
              the first Dukedom, no nor the first Kingdom in Europe nor for any Thing less than the
              Independence of America.—I read this to Madam, and she Says “bien flateé,” again.
          
        